                  Case 21-11194-JTD              Doc 24       Filed 08/31/21        Page 1 of 2



                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

                                                             :
    In re:                                                   : Chapter 11
                                                             :
    SEQUENTIAL BRANDS GROUP, INC., et                        : Case No. 21-11194 (JTD)
    al.,                                                     :
                                                             : (Joint Administration Requested)
                     Debtors.1                               :
                                                             :

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1(b) and the attached certification, the undersigned counsel
moves the admission pro hac vice Christopher L. Carter of the law firm of Morgan, Lewis &
Bockius, LLP, as counsel to Bank of America N.A., as administrative agent and collateral agent
under the Debtors’ prepetition first lien credit facility, in the above-captioned cases.

Dated: August 31, 2021                                ROBINSON & COLE LLP

                                                       /s/ Jamie L. Edmonson
                                                      Jamie L. Edmonson (No. 4247)
                                                      1201 N. Market Street, Suite 1406
                                                      Wilmington, DE 19801
                                                      Tel: (302) 295-4800
                                                      Fax: (302) 351-8618
                                                      jedmonson@rc.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1(b), I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the Commonwealth of
Massachusetts, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with Standing Order for District Court Fund revised August 30,
2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the
District Court.




1
        The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Sequential Brands
Group, Inc. (2789), SQBG, Inc. (9546), Sequential Licensing, Inc. (7108), William Rast Licensing, LLC (4304),
Heeling Sports Limited (0479), Brand Matter, LLC (1258), SBG FM, LLC (8013), Galaxy Brands LLC (9583), The
Basketball Marketing Company, Inc. (7003), American Sporting Goods Corporation (1696), LNT Brands LLC (3923),
Joe’s Holdings LLC (3085), Gaiam Brand Holdco, LLC (1581), Gaiam Americas, Inc. (8894), SBG-Gaiam Holdings,
LLC (8923), SBG Universe Brands, LLC (4322), and GBT Promotions LLC (7003). The Debtors’ corporate
headquarters and the mailing address for each Debtor is 1407 Broadway, 38th Floor, New York, NY 10018.
                   Case 21-11194-JTD   Doc 24    Filed 08/31/21   Page 2 of 2



 Dated: August 31, 2021                    /s/ Christopher L. Carter
                                           Christopher L. Carter
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           One Federal St.
                                           Boston, MA 02110-1726
                                           Tel: 617-951-8063
                                           E-mail: christopher.carter@morganlewis.com


                               ORDER GRANTING MOTION
      IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




DB1/ 123286712.1
                                             2
